925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin HAWKINS, also known as Kent Gregory Hawkins,Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 90-6164.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1991.

1
Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This pro se Kentucky prisoner moves to amend the grounds upon which he appeals from the order of the district court dismissing his petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  He also moves for the appointment of counsel.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In his motion, Hawkins argues that he is not educated in law, that the district court erred by not appointing counsel, and that his pleading errors prove that he needs counsel.


4
Upon consideration, we conclude that the district court correctly dismissed the habeas corpus petition because it plainly contained unexhausted issues.    See Rose v. Lundy, 455 U.S. 509, 518-19 (1982).  Additionally, the sole exhausted issue contained in Hawkins's habeas corpus petition does not merit habeas relief.


5
Accordingly, the motion for counsel and the motion to amend are hereby denied, and the district court's order of dismissal is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation